Citation Nr: 0602061	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for back disability.

2.  Entitlement to service connection for neck disability 
including as secondary to back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.  

The issues on appeal come before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in N. Little Rock, Arkansas.  The 
veteran presented testimony during a videoconference hearing 
before the undersigned in October 2005.

The matter of service connection for back disability is being 
reopened and requires remand to the RO for further action.  
The veteran also claims service connection for neck 
disability secondary to back disability which he hopes to 
service-connect.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO denied service connection for back trouble in 
March and August 1957, and the veteran did not appeal either 
decision.  

2.  Since August 1957, evidence which is so significant that 
it must be considered in order to fairly evaluate the merits 
of the claim for service connection for back disability has 
been received.  




CONCLUSIONS OF LAW

1.  The August 1957 RO decision denying service connection 
for back trouble is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.201, 20.202, 20.302, 20.1103 (2005).

2.  As new and material evidence has been received, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Concerning the back disability claim, the former provisions 
of 38 C.F.R. § 3.156 (2001) apply because the current claim 
was filed in March 2001; 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) indicates that new 38 C.F.R. § 3.156 (2005) applies 
only with respect to claims filed on or after August 29, 
2001.  

The RO denied service connection for a back disability in 
March 1957 on the basis that a back disability was not shown 
by the evidence of record.  After receipt of supplemental 
clinical records, the RO confirmed and continued the March 
1957 rating decision in August 1957 on the basis that back 
trouble was not found on the last examination.  At the time 
of the August 1957 decision, there was evidence of in-service 
back trouble, but the service separation examination was 
normal and without a diagnosis of back disability, and there 
was no evidence of current disability or of a nexus between 
it and service.  The August 1957 decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200. 20.201, 20.202, 
20.302, 20.1103.

As such, new and material evidence must be received to reopen 
a claim.  38 U.S.C.A. § 5108.

The evidence received since the August 1957 rating decision 
includes competent medical evidence showing that the veteran 
currently has a back disability.  The record now contains a 
report of a December 1979 myelogram that contained evidence 
of lumbar disc disease, and the report of an August 1993 VA 
examination contains a diagnosis of degenerative disc disease 
of the lumbar segment of the spine.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim because, previously, competent 
medical evidence of a current back disability had not been 
submitted and was needed.  Accordingly, the claim must be 
reopened.  


ORDER

The claim for service connection for back disability is 
reopened based on new and material evidence.  To this extent 
only, the appeal is granted.  


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the claim for service connection for back 
disability, whereas the RO did not.  The Board also notes 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.131. 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This third element could be satisfied 
by competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
evidence that the veteran sustained an upper and/or lower 
back injury during service, as well as records of post-
service examination and treatment concerning both a back and 
a neck disability.  Therefore, an examination should be 
scheduled to determine if the veteran has current back or 
neck disability that may be service-connected.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Since the RO did not reopen the claim for service connection 
for a back disability, this will also give the RO an 
opportunity to consider the reopened claim on its merits.   

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  Schedule the veteran for an 
examination of the back and neck.  For 
each diagnosis involving the back or 
neck, the examiner should express an 
opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosis 
is related to disease or injury during 
the veteran's active military service.  
In addition, if any diagnosis involving 
the lower back is at least as likely as 
not related to disease or injury during 
the veteran's active military service, 
the examiner should also indicate 
whether any diagnosis involving the neck 
is proximately due to or the result of 
such low back diagnosis, or whether 
there is additional neck disability due 
to such low back disability.  The claims 
folder should be available to the 
examiner, and the examiner should state 
the basis for all opinions expressed in 
the examination report.

2.  The RO should consider the reopened 
claim for service connection for a low 
back disability.  If it finds in favor 
of service connection for back 
disability, it should also consider 
secondary service connection for neck 
disability.

3.  Thereafter, if any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


